Per Curiam.
The plaintiff instituted this action to recover compensation for injuries 'which she received, as she alleged, while attempting to board a trolley car of the defendant company in Pleasantville, and which, as she claimed, was caused by the negligence of the operator of the car. Her story told on the witness-stand at the trial of the cause was that the trolley car stopped at a street intersection to discharge and take on passengers; that she, with a Mrs. Eck, started to get on the car, Mrs. Eck going first and the plaintiff following her ; that Mrs. Eck got on safely, but as the plaintiff got one foot on the step the car started up, and she was thrown to the ground; that as the result thereof her leg was severely bruised; that she also received a bruise across the lower portion of her abdomen, and also that she suffered a severe nervous shock. Her story as to the happening of the accident was corroborated by the testimony of Mrs. Eck. The jury awarded her a verdict of $500; and, a rule to show cause having been allowed the defendant, it is now contended before us that the finding of re*106sponsibility on its part was against the weight of the evidence, the argument being that the proofs greatly preponderate in favor of the conclusion that no such casualty as alleged in the complaint ever occurred. A reading of the testimony submitted on the part of the defendant, as well as that submitted by the plaintiff, leads us to the conclusion that the jury was entirely justified in finding that the alleged accident to Mrs. Moore which is the subject of the present litigation actually occurred, and that it was caused by the carelessness of the operator in starting the car while she was in the act of boarding it.
The rule to show cause will be discharged.